—Mercure, J.
Appeal from an order of the Family Court of Chemung County (O’Shea, J.), entered December 29, 1999, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for visitation with his children.
Petitioner, an inmate at Elmira Correctional Facility in Chemung County, commenced this proceeding to obtain visitation with his two children after respondent stopped bringing them to the facility for visitation. The proceeding was initially dismissed without a hearing and, upon petitioner’s appeal, the matter was remitted to Family Court for a hearing (262 AJD2d 875). After a hearing at which petitioner and respondent testified, Family Court granted the application by providing for two two-hour visits per month.
On this appeal, petitioner contends that the visitation awarded by Family Court was insufficient to permit him to reestablish a meaningful relationship with his children. At the hearing, however, petitioner testified that he was seeking approximately five hours per month of visitation and that the time could be in one or more visits per month. Respondent testified that the children became bored and uncomfortable with the prison atmosphere after two hours of visitation. There is nothing in the record to demonstrate that the best interests of the children are not being served by the visitation ordered by Family Court. Accordingly, there is no basis to disturb the order.
Cardona, P. J., Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.